Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the terms “logic implemented” in line 3 and “sever” in line 7 are non-idiomatic. Also, “desired amount of ultrafiltration to be removed…” is grammatically confusing “desired amount of ultrafiltrate…” is suggested.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because, the claim taken as a whole is directed to an abstract idea without significantly more.
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the Judicial Exception and abstract idea of tracking ultrafiltration data and changes in data concerning patient renal function and transport characteristics function to calculate, thus determine, need for a new or modified dialysis prescription. Such determination is based on mathematical algorithms for processing the data, without significantly more, as required under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance and that the claim do fall within a statutory category by reciting a process or method. The claimed determination is based on mathematical algorithms and calculation techniques, particularly detailed in 
The claims taken as a whole, are based on such mathematical determinations for the purpose of determining whether or not a new or modified prescription is needed for an automated dialysis system without significantly more, as now detailed in prong one of Step 2A of the Guidance. This judicial exception is not integrated into a practical application because although the claims recite, for independent claim 1, an automated peritoneal dialysis system with dialysis machine having a controller (“logic implementer”) and pump, and a server, the claims do not meaningfully limit the configuration, or structural relationships of dialysis machine, pumping mechanism, controller and server employed, with the recited data encompassing obtaining of information manually or from outside sources or human data entry such as medical records or human reasoning, not forming a part of or directly associated with the dialysis machine or system itself; thus, the abstract idea has been generally linked to a field of use rather than to a particular practical application.
With respect to the 2019 Guidance, regarding both the second prong of Step 2A, and Step 2B for determining subject matter eligibility, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details of the recited dialysis system components of dialysis machine, pumping mechanism, logic implementer and server, pertaining to structure, type, or configurations of the components are recited, and with a high degree of 
The claims also lack recitation of any particular computer automation equipment or elements for the recited processing circuitry, such that these steps could be performed in part, manually, or by a generic computer, or generic computer components, or utilizing calculating equipment or computers outside of the dialysis system recited.
The recited collecting of operational data and associated analysis and mathematical calculations or algorithms can be at least in part performed manually or with any generic computer or portable calculating device. The courts have ruled in the guideline cases of Bilski vs. Kappos (2010), Alice Corp vs CLS Bank (2014), Electric Power Group v. Alstrom S.A. (Fed. Cir. 2015-1778, 8/1 /2016, and TDE Petroleum Data Solutions vs. AKM Enterprises (Fed. Cir. 2016) that collection, analysis and displaying of data including such data governing process control constitute Abstract ideas.
 Also MPEP Section 2106.04, particularly 2106.04 (a) (2), part D., concerning patent eligibility states that mathematical algorithms and formulas, as well as tracking, 
The claims thus do not meet the criteria established in the 2014 Interim Guidelines on Subject Matter Eligibility, as updated in the July 2015 and May 2016 and October 2017 Updates, and as revised in the January and October 2019 Updates to the Instructions. The claims are analogous to the claims of patents in the guideline cases of Bilski vs. Kappos (2010), Alice Corp vs. CLS Bank (2014), and Electric Power Group v. Alstrom S.A. (Fed. Cir. 2015-1778, 8/1/2016, collection, analysis and displaying of data including such data governing process control). The claims are additionally analogous to the recently published guideline cases of SmartGene in which claims concerning generating and selection of therapeutic treatment regimens were held ineligible, and TDE Petroleum Data Solutions vs. AKM Enterprises (Fed. Cir. 2016). In the latter case, claims directed to storing and processing data regarding sensed mechanical and hydraulic conditions of a well drilling fluid circulation and drilling system, including claims directed to actual control of operations, were declared patent ineligible.
The 2019 Guidance regarding consideration of 35 U.S.C. 101 issues, including the October 2019 Update, with respect to both the second prong of Step 2A, and to Step 2B, continues to rely on considerations spelled out in the Manual of Patent Examining Procedure, Section MPEP 2106.05 (A). Such Manual Section indicates that simply appending well-understood, routine, conventional activities previously known to an industry, which are specified at a high degree of generality, as applies to the instant claims is insufficient to qualify as “significantly more”. The Manual at Section 2106.05(b) 
The Manual at Sections 2106.05(f) state that a consideration of whether a claim recites significantly more than a judicial exception, is to consider whether the judicial exception is applied as to more than mere instructions to implement the abstract idea. Criteria for making this determination may include: consideration of whether the claim recites details of how a solution to a problem is accomplished, rather than must the idea of a solution or outcome; whether the claims invokes computers merely as a tool to perform an existing process; and again the particularity or generality of the application to the judicial exception. The claim language concerning an automated dialysis system with machine, logic implementer, pumping mechanism and server do not impose any meaningful limit on the judicial exception, since no particular control of particular equipment is recited in the claim.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al PGPUBS Document US 2004/0019312 (Childers) in view of Bissler et al PGPUBS Document US 2007/0215545 (Bissler), Wariar PGPUBS Document US 2007/0175827 and Hamada et al PGPUBS Document US 2006/0287585 (Hamada). 
Childers discloses an automated peritoneal dialysis system 100 with automated peritoneal dialysis machine (APD) [0011, 0102-0105, 0114], including pumping mechanism including ultrafiltrate UF pump 19 [0117]: and logic implementer or controller [0126] configured to control the pumping mechanism, according to data 
and controlling an amount of ultrafiltrate removed to achieve a desired amount (also see in particular [0150, “volume of flow…desired amounts and flow rates…desired levels…peritoneal dialysis therapies] in combination with [0117, 0126, 0140, 0141 and 0144), including cumulative flow pumped by the ultrafiltrate pump 19 [0150, 0171]. 
Childers also discloses monitoring of fluid parameters in the patient, thus tracks other patient data which enables the APD system 100 to take other “appropriate action”.
The claim differs by requiring the system to have a server coupled to the APD machine, and with the pumping mechanism controlled to obtain a desired amount of ultrafiltrate, controlled according to a prescription; and
the server configured to receive the UF data for detecting a reduction in at least one of the patient’s renal function or transport characteristics, so as to determine if a new prescription or prescription modification is needed, so as to obtain the desired amount of UF.
Bissler teaches renal replacement systems including dialysis and hemodialysis systems, configured to replace or supplement a patient’s renal function [0002], including automated systems employing a plurality of sensors to monitor system and patient conditions [0010, 0028] and controller 18 [0036] to be controlled coupled to a network comprising multiple servers [0037, 0038], such controller optimizing the ultrafiltration UF rate [0011].

Wariar teaches automated renal replacement therapy systems including dialysis systems comprising ultrafiltration therapy [0013, 0060, 0076], in which actual and predicted patient physiological data is communicated between the dialysis control system and remote peripheral devices which may include one or more servers, resulting in revised or new prescriptions for dictating the renal therapy conducted with the dialysis systems, including ultrafiltration UF profiles [0027, 0060, 0066]. Wariar also teaches trending of changes in patient cardiovascular parameters which are stated as closely related to changes in renal function [0008-0010, 0013, 0027], the control system of Wariar also taught as effective to modify dialysis therapy regimens or prescriptions based on determination of real time and historical patient data [0060, 0061]. 
Hamada teaches a peritoneal planning apparatus employing a general purpose computer and server, and based on data pertaining to patient renal function, including deterioration or decline of such renal function and transport characteristics [0005, 0006, 0012, 0016 and 0076-0078].
In summary, it would have been obvious to one of ordinary skill in the art of designing and operating automated peritoneal dialysis systems employing APD machines, to have coupled a remote network system employing at least one server to the APD controller, utilizing software to enable the dialysis prescription to be changed or modified, in response to obtaining of data determining that significant declines in patient 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
4/02/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778